Citation Nr: 0113625	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 15, 
1996, for a total rating based on individual unemployability 
due to service connected disabilities.  

The issue of entitlement to reimbursement for payment of 
unauthorized medical expenses is the subject of a separate 
decision.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to March 
1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  That decision granted a total compensation rating 
based on individual unemployability effective November 15, 
1996.  


FINDINGS OF FACT

1.  The claim for a total disability evaluation for 
compensation purposes based on individual unemployability was 
received on November 15, 1996.  

2.  The effective date for the grant of service connection 
for a psychiatric disorder was November 15, 1996, and this 
disorder was shown to be the predominant cause of the 
veteran's inability to work.  

3.  A total disability evaluation for compensation purposes 
based on individual unemployability was not factually 
ascertained prior to November 15, 1996.  


CONCLUSION OF LAW

An effective date earlier than November 15, 1996, for a total 
rating based on individual unemployability due to service 
connected disabilities is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total rating for compensation based 
on individual unemployability was received on February 21, 
1992.  

By rating action in March 1993, entitlement to a total 
compensation rating based on individual unemployability was 
denied, but the veteran was not notified of that decision, 
with applicable appellate rights, until March 3, 1995.  That 
notification was sent to her address of record, and not 
returned.  

A report dated in January 1996 was received from John G. 
Yager, M.D., who had seen the veteran for headaches and 
hypertension.  She also had other musculoskeletal complaints 
and congestion.  Past surgical procedures were noted.  Her 
examination was termed fairly unremarkable.  A treatment plan 
for neck tenderness, headaches, nausea and vomiting was 
presented.  

A private physician's report dated in April 1996 showed that 
the veteran was treated for vaginitis.  

Springhill Memorial Hospital records dated in June 1996 show 
that the veteran had bilateral nodular fibrocystic breast 
changes.  

An October 15, 1996, report from Dr. Joseph G. Law, Jr., 
reflected an interview with the veteran on September 9, 1996.  
She was noted to be single and to live alone.  Her education 
and work history were detailed.  Her last job, as a telephone 
consultant for a department store catalog center, ended 
before surgery she had undergone in 1990.  She remained 
unemployed.  She reportedly slept 4 hours or less every 
night, retiring at 3 or 4 A.M. and arising at 8 or 9 A.M.  
She did few chores around the house because of her various 
medical problems.  She drew Social Security disability 
benefits.  She watched television and read romance novels.  
She felt that her physical condition was deteriorating.  
Multiple physical disabilities and depression were detailed.  
She could not lift more than 25 pounds.  She stated that she 
could only stand with breaks for about 4 hours in an 8-hour 
work day and could sit only about 6 hours in a typical day.  
She described difficulty stooping, bending, and pushing with 
her legs.  Her mood was depressed.  She admitted symptoms of 
anxiety and depression.  She felt that most people could not 
be trusted and that she was frequently watched and talked-
about by others.  She had difficulty making decisions, 
concentrating and remembering things.  She sometimes became 
suddenly scared and afraid for no reason.  She stated that 
her depression had worsened since 1989 with crying easily, 
feeling "blue," worrying, feeling hopeless, having trouble 
falling and staying asleep, restless and disturbed sleep, 
constant thoughts of death or dying, temper outbursts, and 
easy anger.  

In preparing to examine the veteran, Dr. Law had reviewed 
many records, including medical records dated in 1990, 1992 
and 1994.  Dr. Law administered the Minnesota Multiphasic 
Personality Inventory-2 to the veteran.  The time she took to 
complete it reportedly was consistent with a depressed 
person.  The overall profile indicated significant and severe 
psychopathology.  Five of ten clinical scales were elevated 
higher than 99 percent of the population.  The elevated 
scales included hypochondriasis, depression, hysteria, 
paranoia, schizophrenia and psychasthenia.  The elevated 
scales fit a person suffering from dysthymic disorder.  Those 
with her profile had great difficulties with concentration, 
attention, and staying organized at work and in daily 
activities.  Her extreme sensitivity to any kind of perceived 
criticism and feeling constantly as though she was being 
judged in a negative way by others made it very difficult for 
her to accept supervision or guidance from others, and the 
most innocuous comments from a supervisor or coworker would 
be interpreted as hostile and negative.  She tended to 
withdraw from any criticism or stress rather than face it 
directly.  Her energy level was low.  Medication that had 
been prescribed in the past had had little effect on her 
depression or headaches.  Dr. Law stated that, based on the 
interview, psychological testing and the records, she 
suffered from a dysthymic disorder with recurrent periods or 
episodes of major depression.  Her global assessment of 
functioning was at 35.

It reportedly was difficult to determine the severity of the 
veteran's dysthymia in 1989 and 1990, but it had clearly 
impacted on her ability to function in the military and to 
work in the civilian work force.  It reportedly was apparent 
that the 1989 time period was the turning point in her life 
when she ceased to be able to function vocationally.  The 
assessment by Dr. Law was that she was severely depressed.  
She was severely impaired in her ability to remember and 
understand even simple instructions.  She was unable to 
concentrate for any extended period of time and found it 
extremely difficult to maintain concentration, persistence, 
and pace for a normal workday.  Her hypersensitivity to 
others made it very difficult to adjust to 
any work environment or to work with co-workers or 
supervisors.  Her depressive symptomatology made her unable 
to meet the mental demands of even unskilled work.  Purely 
from the point of view of her depression, Dr. Law stated that 
she would be unable to complete an 8-hour workday.  She was 
not a good candidate for vocational rehabilitation or job 
placement services.  Her prognosis was extremely poor.  

The veteran's claim for a total compensation rating based on 
individual unemployability was received on November 15, 1996.  
This was also the date of receipt of all the aforementioned 
clinical evidence dated earlier in 1996, including the 
evaluation report by Dr. Law.  The April 1998 rating decision 
granted service connection for her psychiatric disorder 
effective the same date as the grant for a total compensation 
rating based on individual unemployability.  In fact, the 
grant of a total compensation rating based on individual 
unemployability was contingent on the grant of service 
connection for the psychiatric disorder, as was clarified in 
the rationale for the decision and consistent with Dr. Law's 
findings as to the role that her psychiatric disorder had 
played in her unemployability.  A later VA examination 
confirmed the interrelationship between her unemployability 
and her psychiatric disorder.  Therefore, in the analysis of 
this case, the underlying criteria for effective dates for 
grants of service connection are co-equal in importance with 
the criteria for effective dates for evaluations, to include 
a total compensation rating based on individual 
unemployability.  

The veteran has submitted copies of statements, medical 
records, Social Security disability documents, and former 
employer's statements dated in the 1990's in support of her 
claim.  She alleges that she did not receive any notification 
dated in March 1995 of the denial of her claim by the rating 
decision in March 1993.  She claims that the effective date 
for a total compensation rating based on individual 
unemployability should be February 2, 1992, when she filed 
her first claim.  She argues that she qualified for these 
benefits based on the ratings for her service connected 
disabilities back to that date.  She does not allege error in 
the March 1993 rating decision.  

While the veteran claims that she was not notified of the 
March 1993 decision in March 1995, the documentary evidence 
shows that notice of the adverse decision along with 
appellate rights was sent to her at her address of record, 
and not returned as undeliverable.  The Board notes that 
there is a presumption of regularity that supports "the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  In Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992), the Court held that 
this presumption extends to the actions of the RO in 
discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record.  
Id.  
There is no evidence in the record to overcome the 
presumption in favor of administrative regularity with regard 
to receipt of the denial notice in March 1995.  

The veteran had a year from the date of the March 1995 notice 
to appeal the March 1993 decision before it became final in 
terms of the evidence considered.  She failed to submit an 
appeal.  Her new claim was received on November 15, 1996.  
Prior RO decisions that are final and binding are to be 
accepted as correct in the absence of "clear and unmistakable 
error."  38 C.F.R. §§ 3.104(b), 3.105(a) (2000).  Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 1991).  
The March 1993 decision is final.  

The record reflects that since the March 1993 rating 
decision, the veteran did not file a claim, either formal or 
informal, to allege that she was unable to work because of 
her service-connected disabilities prior to November 15, 
1996.  Since the March 1993 decision became final, she is 
collaterally estopped from relitigating the same issue based 
upon the same evidence.  See Hazan v. Gober, 10 Vet. App. 
511, 521 (1997).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulations clarify this to mean that the 
effective date of an evaluation and an award of compensation 
based on an award of increased disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred or date 
of claim.  38 C.F.R. §§ 3.400(b)(2)(i) and (o) (2000).

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

The earliest date within the year prior to the receipt of the 
veteran's claim that entitlement could have been shown was 
the date of Dr. Law's examination on September 9, 1996.  
However, service connection was not in effect for her 
psychiatric disorder at that time.  The date of claim for the 
grant of service connection was no earlier than November 15, 
1996, and this is the earliest effective date that service 
connection could have been granted for her psychiatric 
disorder, under 38 C.F.R. § 3.400.  Since the total 
compensation rating is contingent on the grant of service 
connection for the psychiatric disorder in this case, the 
effective date at issue cannot be earlier that the date of 
the grant of service connection, which also is the date that 
the claim was received.  That date is November 15, 1996.  

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, a review of the statement of 
the case, dated in June 1998, shows that the veteran was 
advised of the applicable law pertaining to the assignment of 
effective dates relevant to her claim.  She was advised 
earlier of the rating decision in April 1998 that granted the 
benefit and assigned the effective date with which she has 
disagreed.  She was sent a copy of that decision, which 
included the reasons for the grant and the assignment of the 
effective date, along with her right to appeal, which she has 
exercised.  Under the circumstances, the Board finds that all 
reasonable efforts have been made to inform the veteran of 
all applicable criteria relevant to her claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.  


ORDER

An effective date earlier than November 15, 1996, for a total 
rating based on individual unemployability due to service 
connected disabilities is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



